Wright, J.,
concurring. I concur in the result reached by the majority, but I write separately to clarify what I believe our role in this matter should be. I agree that relator has not demonstrated that it will be injured if the writ does not issue. Moreover, I agree that if relator ultimately demonstrates injury, it will have an adequate remedy at law. I do not, however, accept the holding that relator has not demonstrated that the exercise of jurisdiction by SERB is unauthorized by law. That simply is not an issue we need to decide. We *137should defer to SERB to allow it to determine its own jurisdiction; we should not implicitly suggest what result it should reach.